—Motion for change of venue denied. Memorandum: We conclude that defendant has not met his burden of demonstrating that there is “reasonable cause to believe that a fair and impartial trial cannot be had” in Erie County (CPL 230.20 [2]). If it develops during the voir dire that a fair and impartial jury cannot be drawn, an appropriate motion may then be made. The relief requested in the motion is premature (People v Mateo, 239 AD2d 965; see also People v DiPiazza, 24 NY2d 342). Present — Pine, J.P., Hayes, Wisner, Scudder and Lawton, JJ. (Filed Sept. 30, 2002.)